Citation Nr: 1718435	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  17-10 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for renal cell carcinoma, status post left nephrectomy and resection of metastatic RRC deposits of the pancreas.


REPRESENTATION

Appellant represented by:	Brian Hill, Attorney


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION


The Veteran served on active duty from April 1968 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R.  § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  A pre-hearing conference was held with the Judge in April 2017 and the Veteran withdrew his hearing request. 


FINDINGS OF FACT

1.  The Veteran served on active duty in Korea along the Demilitarized Zone (DMZ), in a particular area, and therefore presumed that he was exposed to herbicide agents during active service.

2.  The Veteran is diagnosed with renal cell carcinoma, status post left nephrectomy and resection of metastatic RRC deposits of the pancreas, which a credible medical opinion links to exposure to herbicide agents during service.  


CONCLUSION OF LAW

The criteria for service connection for renal cell carcinoma are met. 38 U.S.C.A. §§  1110, 1131  (West 2014); 38 C.F.R. §  3.303 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  

A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv)(2016).

The evidence shows that the Veteran served on active duty from April 1968 to November 1969, and that during service he was stationed at the Korean DMZ while he was assigned to C Battery, 7th Battalion, 17th Artillery.  Accordingly he is presumed to have been exposed to an herbicide agent during service.  See, Department of Veterans Affairs, Veteran's Benefits Administration, Manual M21-1, Part IV, Subpart ii, Chapter 1, Section H.4.b.

The evidence of record clearly establishes that the Veteran is diagnosed with renal cell carcinoma, status post left nephrectomy and resection of metastatic RRC deposits of the pancreas.  A December 2016 medical opinion from a private physician links the Veteran's cancer to his herbicide agent exposure during service.  There is no medical evidence which counters this medical opinion.  Rather, the reason for denial of service connection stated in the February 2017 statement of the case is that renal cell carcinoma is not one of the diseases for which presumptive service connection is warranted under 38 C.F.R. § 3.309(e). 

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The court has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  The Veteran has renal cell carcinoma, he was exposed to herbicide agents during service, and a medical opinion links the cancer to this exposure.  Accordingly service connection is warranted.  

ORDER

Service connection for renal cell carcinoma, status post left nephrectomy and resection of metastatic RRC deposits of the pancreas is granted.  



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


